Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 01, 2016

The Court of Appeals hereby passes the following order:

A15A2057. GUMBK CONSTRUCTORS, et al v. McCLUNG.

      After an award of workers’ compensation benefits to Mitchell McClung was
affirmed by operation of law, McClung’s employer, GUMBK Constructors, filed an
application for a discretionary appeal, which we granted. Having now reviewed the
appellate record and the briefs of the parties, we have concluded that the appeal was
improvidently granted. Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            03/01/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.